Citation Nr: 1210409	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  07-12 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a low back disability.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for hypertension (HTN).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to December 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2005 and July 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In September 2011, the Veteran testified at a travel board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with his claims folders.

The merits of the Veteran's claims for service connection for a low back disability and HTN are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a low back disability was denied by a May 2003 rating decision on the basis that a pre-existing low back disability did not worsen during service.  The Veteran did not initiate an appeal of the adverse determination.

2.  The evidence received since the May 2003 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disability.

3.  Service connection for HTN was denied by a September 2005 rating decision on the basis that there was no evidence of HTN in service, within one year of discharge or competent evidence etiologically linking the Veteran's service-connected diabetes to his HTN.  The Veteran did not initiate an appeal of the adverse determination.

4.  The evidence received since the September 2005 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for HTN.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability, and the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2011).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for HTN, and the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

The Board has considered the Veteran's claims with respect to VA's duties to notify and assist a claimant.  The Board finds that any defect with respect to content or the timing of the receipt of the notice requirements is harmless error in the case.  38 U.S.C.A. §§ 5100 et. seq. (West 2002).  Given the favorable outcome noted below, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Thus, the additional delay in the adjudication of these issues, which would result from a remand solely to allow the RO to apply the applicable notification and assistance duties, would not be justified.

Analysis

The Veteran is seeking to reopen his claims of entitlement to service connection for a low back disability and HTN.  The claim for service connection for a low back disability was originally denied in the May 2003 rating decision on the basis that there was no evidence that a pre-existing back disability worsened during the Veteran's active duty service.  The Veteran's claim for service connection for HTN was originally denied in the September 2005 rating decision on the basis that there was no evidence of HTN in service, within one year of discharge, and no competent evidence etiologically linking his service-connected diabetes to his HTN.  The Veteran did not appeal either determination.  Therefore, the May 2003 and September 2005 rating decisions became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.150(d), 20.200, 20.204, 20.1103 (2011). 

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

At the time of the January 2003 rating decision, the record contained the Veteran's service treatment records, as well as VA treatment records dating from February 1992 to May 2002 and VA orthopedic examination reports dated in July 1998, July 1999, November 2001 and November 2002.  

The evidence associated with the claims file subsequent to the January 2003 rating decision includes a June 2007 letter from a private chiropractor who states he treated the Veteran for lumbar spine complaints several times in the late 1970s.  A December 2004 VA Agent Orange examination report has also been associated with the claims files.  The examination report includes the Veteran's reported history of having lumbar spondylosis prior to service and a physical profile in service with the examiner's comment that "one would assume that aggravation probably was incurred during that particular time."  As noted above, the Board must presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claim and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  Justus, supra.  The chiropractor's letter, personal statements and the December 2004 VA examiner's comments are certainly new, in that they were not previously of record.  Further, these are evidence indicating possible aggravation of the Veteran's back disability in service.  Thus, the evidence relates to an unestablished fact necessary to substantiate the claim and is material.  Therefore, this raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for a low back disability.  

Likewise, the evidence associated with the claims file subsequent to the September 2005 rating decision includes an August 2007 letter from the Veteran's private treating physician, noting that he reviewed extensive records documenting the Veteran has anxiety and PTSD-type symptoms related to his Vietnam service.  (The Veteran is service connected for PTSD.)  The physician opined that the Veteran's HTN and his psychiatric disorder were connected and could be causal.  This medical evidence was not previously of record and is material because for the first time, competent medical evidence of an etiological link between the Veteran's HTN and his service-connected PTSD has been submitted.  Thus, it relates to an unestablished fact necessary to substantiate the claim.  Therefore, the submitted physician's letter raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for HTN.  


ORDER

New and material evidence having been submitted, the claims of entitlement to service connection for a low back disability and HTN are reopened.


REMAND

Having reopened the Veteran's previously denied claims of entitlement to service connection for a low back disability and HTN, the Board may proceed with adjudication of these claims only after ensuring compliance with VA's duties to notify and assist the Veteran.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  After review of the record, the Board finds that this case must be remanded for further evidentiary development before proceeding to adjudicate the reopened claims of entitlement to service connection for a low back disability and HTN.

The Veteran contends that his low back disability, currently diagnosed as either chronic low back strain or degenerative disc disease (DDD), is a result of a pre-existing low back disability aggravated by his service in Vietnam driving in convoys.  He states that he was on physical profile for his back during basic training, given light duty as a result and had physical therapy while stationed in Missouri.  

A December 1965 letter from a private chiropractor notes that the Veteran was first seen for low back complaints in May 1964.  He gave a history of having injured his back 5 years before in a skating accident.  The letter further notes that a November 1965 X-ray study of the lumbar area revealed moderate sclerosis in the articular facets at levels L4 and L5.  The chiropractor opined that, due to his history of back weakness, the Veteran should refrain from jobs requiring certain physical movements until manipulations and exercises could correct the condition.  An April 1969 letter from a private physician shows the Veteran complained of pain in the upper lumbar and lower thoracic region in September 1966 and again in March 1969 with April 1969 X-ray studies revealing slight narrowing of the L5-S1 intervertebral space.  

Service treatment records show that the Veteran was initially found not fit for duty in April 1969, but a May 1969 orthopedic consultation report shows the diagnosis of chronic lumbar strain and the examiner's opinion that the Veteran was a suitable candidate for induction.  There are no service treatment records indicating subsequent complaints, findings, treatment or diagnosis associated with the Veteran's low back during his service.  Likewise, there are no service treatment records showing the Veteran had either physical therapy or a physical profile for his low back disability in service.  The Veteran's December 1970 discharge examination report shows that clinical evaluation of the spine was normal.  The discharge examination further includes the Veteran's own written statement that he felt he was in good physical condition and that his condition had not changed since his last physical.  

Despite the June 2007 letter from a private chiropractor indicating he treated the Veteran on several occasions for low back complaints in the late 1970s, the earliest treatment records in the file are dated in April 2002.  However, a December 2004 VA examination report, noting the Veteran's history of a pre-existing back disability and an in-service profile for such, suggested that the Veteran's low back disability was aggravated by his service.  

As noted above, written statements from several men who served with the Veteran in either Missouri or Vietnam indicate that they knew about the Veteran's low back disability in service.  The statements of the two men who served with him in Missouri indicate that they knew that he was on physical profile for his low back disability.  

VA is obligated to provide an examination and/or opinion where the record contains competent evidence that the claimant has a current disability, the record indicates that a disability or signs of symptoms of disability might be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of record shows that the Veteran was diagnosed with chronic low back strain prior to his induction into service.  Subsequent treatment records do not show any relevant complaints, findings, treatment or diagnoses and the December 1970 separation examination shows examination of the spine was normal and that the Veteran's written statement at the time indicated he was in good physical condition.  Although the December 2004 VA examiner suggested that the Veteran's pre-existing low back disability was aggravated in service, it is apparent that the opinion relies solely on the Veteran's history of a physical profile and therapy and not on a review of the available evidence.  Moreover, the examiner provides no rationale for his opinion.  The Veteran has not been afforded a VA medical examination to determine the etiology of his current low back disability.  For these reasons, the Board concludes that there is not sufficient medical evidence in this case to decide the claim and that a remand for a medical examination and opinion is warranted.  38 C.F.R. § 3.159(c)(4).

Likewise, the Board notes that the Veteran's service treatment records show no evidence of HTN in service.  Although the Veteran testified that he was treated for HTN as early as 1972 or 1974, VA and private treatment records do not show a diagnosis of HTN prior to April 1992.  As noted above, a private physician has etiologically linked the Veteran's diagnosed HTN to his service-connected PTSD.  However, the Veteran has not been afforded a VA medical examination to determine the etiology of his current HTN.  For these reasons, the Board concludes that there is not sufficient medical evidence in this case to decide the claim and that a remand for a medical examination and opinion is warranted.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA orthopedic examination to determine the current nature and etiology of any chronic low back disability found to be present, to include DDD.  All necessary studies or tests should be accomplished and the examiner must review the evidence in the claims folders, and acknowledge such review in the examination report.  

Based on the medical findings and a review of the claims folders, the examiner is requested to offer an opinion as to whether the Veteran has a current chronic low back disability, and if so, the likelihood it pre-existed his military service.  If that is the case, the examiner should express an opinion as to whether such disability increased in severity beyond the natural progress of the disease during the course of the Veteran's period of service.  

If the low back disability did not pre-exist service, the examiner should opine whether it is at least as likely as not that the Veteran's current low back disability is etiologically linked to his service or any incident therein.  The examiner should pay particular attention to the aforementioned pre-service December 1965 and April 1969 private treatment records, as well as the service induction May 1969 orthopedic consultation report and the December 1970 separation examination report.  

If the examiner is unable to provide the requested opinions without resort to speculation, the examiner should clearly indicate that and describe what facts or information is missing that would permit a non-speculative opinion.  In any event, the examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

The Veteran is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on this claim.

2.  The Veteran should also be afforded a VA examination to assess the nature and etiology of any current HTN found to be present.  The examiner should note that service connection has already been granted for coronary artery disease, and PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is also requested to review all pertinent records associated with the claims files.  Based on the medical findings and a review of the claims files, the examiner should offer an opinion as to the likely cause of the Veteran's HTN, and particularly whether it is at least as likely as not that the Veteran's current HTN is etiologically linked to his service or any incident therein; or whether it is at least as likely as not that the Veteran's HTN is causally related to or aggravated by his service-connected PTSD.  

If the examiner is unable to provide the requested opinions without resort to speculation, the examiner should clearly indicate that and describe what facts or information is missing that would permit a non-speculative opinion.  In any event, the examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

The Veteran is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on this claim.

3.  Thereafter, VA should readjudicate the issues of entitlement to service connection for a low back disability and HTN on a de novo basis.  If the issues on appeal remain denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


